TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00661-CV


                             Loring Arden Gifford, M.D., Appellant

                                                   v.

                                  Texas Medical Board, Appellee


           FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-GN-18-003577, HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING


                             MEMORANDUM OPINION


                The clerk’s record in this appeal was due for filing in this Court on October 30,

2018. On November 6, 2018, we notified appellant that no clerk’s record had been filed due to

his failure to pay or make arrangements to pay the trial clerk’s fee for preparing the clerk’s

record.    The notice requested that appellant make arrangements for the clerk’s record and

submit a status report regarding this appeal by November 16, 2018. Further, the notice advised

appellant that his failure to comply with this request could result in the dismissal of the appeal

for want of prosecution. To date, appellant has not filed a status report or otherwise responded to

this Court’s notice, and the clerk’s record has not been filed.

                If a trial-court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court

may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed

without payment of costs. Tex. R. App. P. 37.3(b). In this case, appellant has not established
that he is entitled to proceed without payment of costs. See Tex. R. Civ. P. 145. Because

appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the clerk’s

record, this appeal is dismissed for want of prosecution.



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Prosecution

Filed: December 14, 2018




                                                 2